PER CURIAM.
The Defendant pled no contest to three crimes that occurred on October 19, 1996, and November 8, 1996. He now appeals his sentence, arguing that the trial court committed fundamental error by sentencing him under the 1995 sentencing guidelines because chapter 95-184 violated the single subject rule. While we recognize that the Florida Supreme Court has held chapter 95-184 to be unconstitutional because it violates the single subject rule, see Heggs v. State, 25 Fla. L. Weekly S137, — So.2d -, 2000 WL 178052 (Fla. Feb. 17, 2000), we hold that the Defendant lacks standing to raise a constitutional challenge to chapter 95-184 because the crimes for which he was convicted occurred after October 1, 1996, when the constitutional defect was cured by the reenactment of the sentencing guidelines via chapter 96-388, see Bortel v. State, 743 So.2d 595 (Fla. 4th DCA 1999). Accordingly, the Defendant’s convictions and sentences are affirmed.
AFFIRMED.
WARNER, C.J., DELL and GUNTHER, JJ., concur.